Exhibit 10.37

2006 Stock Incentive Plan
of Honeywell International Inc. and its Affiliates
STOCK OPTION AWARD AGREEMENT, FORM 2

          STOCK OPTION AWARD AGREEMENT made in Morris Township, New Jersey, as
of the [DAY] day of [MONTH, YEAR] (the “Date of Grant”), between Honeywell
International Inc. (the “Company”) and [EMPLOYEE NAME] (the “Employee”).

 

 

1.

Grant of Option. The Company has granted you an Option to purchase [NUMBER]
Shares of Common Stock, subject to the provisions of this Agreement and the 2006
Stock Incentive Plan for Employees of Honeywell International Inc. and its
Affiliates (the “Plan”). This Option is a nonqualified Option.

 

 

2.

Exercise Price. The purchase price of the Shares covered by the Option will be
[DOLLAR AMOUNT] per Share.

 

 

3.

Vesting. Except in the event of your death or Disability or the occurrence of a
Change in Control, the Option will become exercisable in cumulative installments
as follows: [VESTING PROVISIONS CONSISTENT WITH THE PLAN].

 

 

4.

Term of Option. The Option must be exercised prior to the close of the New York
Stock Exchange (“NYSE”) on [EXPIRATION DATE], subject to earlier termination or
cancellation as provided below. If the NYSE is not open for business on the
expiration date specified, the Option will expire at the close of the NYSE on
the business day immediately preceding [EXPIRATION DATE].

 

 

5.

Payment of Exercise Price. You may pay the Exercise Price by cash, certified
check, bank draft, wire transfer, postal or express money order, or any other
alternative method specified in the Plan and expressly approved by the
Committee. Notwithstanding the foregoing, you may not tender any form of payment
that the Committee determines, in its sole and absolute discretion, could
violate any law or regulation.

 

 

6.

Exercise of Option. Subject to the terms and conditions of this Agreement, the
Option may be exercised by contacting the Honeywell Stock Option Service Center,
managed by Morgan Stanley Smith Barney, by telephone at 1-888-723-3391 or
1-210-677-3660, or on the internet at www.benefitaccess.com. If the Option is
exercised after your death, the Company will deliver Shares only after the
Committee has determined that the person exercising the Option is the duly
appointed executor or administrator of your estate or the person to whom the
Option has been transferred by your will or by the applicable laws of descent
and distribution.


--------------------------------------------------------------------------------




 

 

7.

Termination, Retirement, Disability or Death. The Option will vest and remain
exercisable as follows:


 

 

 

 

 

Event

 

Vesting

 

Exercise

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Death

 

Immediate vesting as of death.

 

Expires earlier of (i) original expiration date, or (ii) 3 years after death.

Disability

 

Immediate vesting as of incurrence of Disability.

 

Expires earlier of (i) original expiration date, or (ii) 3 years after
Disability.

Full Retirement (Voluntary Termination of Employment on or after age 60 and 10
Years of Service)

 

Unvested Awards forfeited as of Full Retirement.

 

Expires earlier of (i) original expiration date, or (ii) 3 years after
retirement. If you die prior to end of this 3-year period, expires earlier of
(i) original expiration date, or (ii) 1 year after death.

Early Retirement (Termination of Employment because of retirement from active
employment on or after age 55 and 10 Years of Service)

 

Unvested Awards forfeited as of Early Retirement.

 

Expires earlier of (i) original expiration date, or (ii) 3 years after
retirement. If you die prior to end of this 3-year period, expires earlier of
(i) original expiration date, or (ii) 1 year after death.

Voluntary termination

 

Unvested Awards forfeited as of Termination of Employment.

 

Expires earlier of (i) original expiration date, or (ii) 30 days after
termination. If you die prior to end of this 30- day period, expires earlier of
(i) original expiration date, or (ii) 1 year after death.

Involuntary termination not for Cause

 

Unvested Awards forfeited as of Termination of Employment.

 

Expires earlier of (i) original expiration date, or (ii) 1 year after
termination. If you die prior to end of this 1-year period, expires earlier of
(i) original expiration date, or (ii) 1 year after death.

Involuntary termination for Cause

 

Unvested Awards forfeited as of Termination of Employment.

 

Vested Awards immediately cancelled.

Except as expressly provided herein, all rights hereunder shall cease to accrue
as of the date of your termination of employment with the Company and its
Affiliates. You will forfeit the unvested portion of any award and all rights to
continue vesting in awards shall cease as of the date of Termination of
Employment. Further, you will not be entitled to receive

2

--------------------------------------------------------------------------------



 

 

 

 

 

additional awards hereunder after Termination of Employment. For purposes of
this Agreement, if your employment is terminated under circumstances that
entitle you to severance benefits under a severance plan of the Company or an
Affiliate in which you participate, “Termination of Employment” refers to the
date immediately prior to the date severance benefits become payable under the
terms of the severance plan. If your employment is terminated under any other
circumstances and you are not entitled to severance benefits under a severance
plan of the Company or an Affiliate, “Termination of Employment” refers to the
last day you actively perform services for the Company and its Affiliates.

 

 

8.

Change in Control. In the event of a Change in Control, any portion of the
Option that has not vested as of the date of Change in Control will immediately
become exercisable in full.

 

 

9.

Withholdings. The Company or your local employer shall have the power and the
right to deduct or withhold, or require you to remit to the Company or your
local employer, an amount sufficient to satisfy taxes imposed under the laws of
any country, state, province, city or other jurisdiction, including but not
limited to income taxes, capital gain taxes, transfer taxes, and social security
contributions, and National Insurance Contributions, that are required by law to
be withheld with respect to the grant of the Option, any exercise of the your
rights under this Agreement, the sale of Shares acquired from the exercise of
the Option, and/or payment of dividends on Shares acquired pursuant to the
Option.

 

 

10.

Transfer of Option. You may not transfer the Option or any interest in the
Option except by will or the laws of descent and distribution or except as
permitted by the Committee and as specified in the Plan.

 

 

11.

Requirements for and Forfeiture of Award.

 

 

 

a.

General.

 

 

 

 

 

1.

For purposes of Section 11, the term “Honeywell” is defined as Honeywell
International Inc. (a Delaware corporation having a place of business at
Columbia Road and Park Avenue, Morris Township, Morris County, New Jersey), its
predecessors, designees and successors, as well as its past, present and future
operating companies, divisions, subsidiaries, affiliates and other business
units, including businesses acquired by purchase of assets, stock, merger or
otherwise.

 

 

 

 

 

 

2.

The Award is expressly contingent upon you agreeing to the restrictions and
obligations contained in Section 11 and you expressly understand and agree that
the Award is contingent upon you also executing a separate Honeywell
International Inc. Noncompete Agreement For Senior Executives (“Noncompete
Agreement”), if applicable, as more fully described in subsection 11.c. below.
You further expressly understand, agree and acknowledge that the failure to
agree to all of the terms and conditions of the Award, as set forth in this
Agreement, or to execute and return the separate Noncompete Agreement, if
applicable, on or before [DUE DATE], in the

3

--------------------------------------------------------------------------------




 

 

 

 

 

 

 

form presented to you by the Company, shall result in the Award being cancelled,
with no benefit to you.

 

 

 

 

 

b.

Nonsolicitation of Honeywell Employees and Customers, Suppliers, Business
Partners and Vendors.

 

 

 

 

 

1.

You acknowledge that Honeywell has invested and will invest significant time and
money to recruit and retain its employees. Therefore, recognizing that in the
course of your employment you have obtained valuable information about employees
of Honeywell, their respective talents and areas of expertise, you agree that
during your employment and for a period of two (2) years following your
Termination of Employment from Honeywell for any reason, you will not directly
or indirectly, for your own account or for others, (i) solicit (or assist
another in soliciting) for employment or for the performance of services, (ii)
offer or cause to be offered employment or other service engagement, or (iii)
participate in any manner in the employment or hiring for services, any
individual previously employed by Honeywell with whom you had contact or of whom
you became aware while employed by Honeywell during the two-year period prior to
your Termination of Employment, unless such individual had not been employed by
Honeywell for at least 12 months. Nor will you, for your own account or for
others, in any way induce or attempt to induce such individual to leave the
employment of Honeywell.

 

 

 

 

 

 

2.

You acknowledge that Honeywell has invested and will continue to invest
significant time and money to develop valuable, continuing relationships with
existing and prospective clients and customers of Honeywell. Therefore,
recognizing that in the course of your employment you have obtained valuable
information about customers, suppliers, business partners, and/or vendors of
Honeywell and their requirements, you agree that during your employment and for
a period of two (2) years following your Termination of Employment from
Honeywell for any reason, you will not, directly or indirectly, for your own
account or for others, solicit (or assist others in soliciting) or attempt to
solicit (or assist others in attempting to solicit), (i) any existing clients,
customers, suppliers, business partners, and/or vendors of Honeywell with whom
you had contact, or of whom you became aware while employed by Honeywell during
the two-year period prior to your Termination of Employment, or (ii) any
prospective clients, customers, suppliers, business partners, and/or vendors of
Honeywell with whom you had contact and with whom Honeywell took significant
steps to do business during the two-year period prior to your Termination of
Employment, for the purpose of inducing such existing or prospective clients,
customers, suppliers, business partners, and/or vendors to cease doing business
or reduce their business with Honeywell or to purchase, lease, or utilize
products or services that are competitive with, similar to, or that may be used
as substitutes for any products or services offered by Honeywell.

4

--------------------------------------------------------------------------------




 

 

 

 

 

c.

Noncompete Agreement.

 

 

 

 

 

1.

If you have been identified as an employee in a position that is subject to a
Noncompete Agreement, you understand, acknowledge and agree that the Award is
expressly contingent upon you executing and returning the separate Noncompete
Agreement on or before [DUE DATE], in the form presented to you by the Company.
Failure to execute and return the Noncompete Agreement on or before [DUE DATE],
shall result in the cancellation of this Award, even if you have otherwise
accepted and agreed to all of the other terms and conditions of the Award and
the nonsolicitation provisions of this Section 11. You further understand and
acknowledge that you must not violate the terms of the separate Noncompete
Agreement and, if you do so, you will be subject to the remedies and forfeiture
provisions of subsections 11.d.1. and 11.d.2.

 

 

 

 

 

 

2.

The terms of this subsection 11.c.2. shall apply whether the Company has
presented you with a Noncompete Agreement or not. You expressly agree and
acknowledge that the forfeiture provisions of subsection 11.d.3. shall apply if,
from the date of the grant of the Option until the date that is twenty-four (24)
months after your Termination of Employment for any reason, you enter into an
employment, consultation or similar agreement or arrangement (including any
arrangement for service as an agent, partner, stockholder, consultant, officer
or director) with any entity or person engaged in a business in which Honeywell
is engaged if the business is competitive (in the sole judgment of the
Committee) with Honeywell and the Committee has not approved the agreement or
arrangement in writing.

 

 

 

 

 

d.

Remedies.

 

 

 

 

 

 

1.

You acknowledge that a remedy at law for any breach or threatened breach of
subsections 11.b. or 11.c.1. of this Agreement would be inadequate, and you
therefore agree that Honeywell shall be entitled to injunctive relief in case of
any such breach or threatened breach. You acknowledge and agree that Honeywell
may apply to any court of law or equity of competent jurisdiction for specific
performance and/or injunctive relief (without posting a bond or other security)
in order to enforce or prevent any violation of subsections 11.b. or 11.c.1. of
this Agreement, and that money damages would not be an adequate remedy for any
breach of subsections 11.b. or 11.c.1. of this Agreement. You acknowledge and
agree that a violation of subsections 11.b. or 11.c.1. of this Agreement would
cause irreparable harm to Honeywell, and you covenant that you will not assert
in any proceeding that a violation or further violation of those subsections:
(i) will not result in irreparable harm to Honeywell; or (ii) could be remedied
adequately at law. Honeywell’s right to injunctive relief shall be cumulative
and in addition to any other remedies available by law or equity. If a court
determines that you have breached or threatened to breach subsections 11.b. or
11.c.1. of this Agreement, you agree to reimburse Honeywell for all attorneys’
fees and

5

--------------------------------------------------------------------------------




 

 

 

 

 

 

 

costs incurred in enforcing such terms. However, nothing contained herein shall
be construed as prohibiting Honeywell from pursuing any other available
remedies, which may include, but not be limited to, contract damages, lost
profits and punitive damages.

 

 

 

 

 

 

2.

In addition to the relief described in subsection 11.d.1., if the Committee
determines, in its sole judgment, that you have violated subsections 11.b.
and/or 11.c.1., (i) any portion of the Option you have not exercised (whether
vested or unvested) shall immediately be cancelled, and you shall forfeit any
rights you have with respect to the Option as of the date of the Committee’s
determination, and (ii) you shall immediately deliver to the Company Shares
equal in value to the amount of any profit you realized upon an exercise of the
Option (regardless of when such exercise occurred).

 

 

 

 

 

 

3.

If the Committee determines, in its sole judgment, that you have engaged in an
act that violates subsection 11.c.2., (i) any portion of the Option you have not
exercised (whether vested or unvested) shall immediately be cancelled, and you
shall forfeit any rights you have with respect to the Option as of the date of
the Committee’s determination, and (ii) you shall immediately deliver to the
Company Shares equal in value to the amount of any profit you realized upon an
exercise of the Option during the period beginning six (6) months prior to your
Termination of Employment and ending on the date of the Committee’s
determination.

 

 

 

 

 

 

4.

Notwithstanding anything in the Plan or this Agreement to the contrary, you
acknowledge that the Company may be entitled or required by law, Company policy
or the requirements of an exchange on which the Shares are listed for trading,
to recoup compensation paid to you pursuant to the Plan, and you agree to comply
with any Company request or demand for recoupment.

 

 

 

 

12.

Adjustments. Any adjustments to the Option will be governed by Section 5.3 of
the Plan.

 

 

13.

Restrictions on Exercise. Exercise of the Option is subject to the conditions
that, to the extent required at the time of exercise, (i) the Shares covered by
the Option will be duly listed, upon official notice of issuance, upon the NYSE,
and (ii) a Registration Statement under the Securities Act of 1933 with respect
to the Shares will be effective. The Company will not be required to deliver any
Common Stock until all applicable federal and state laws and regulations have
been complied with and all legal matters in connection with the issuance and
delivery of the Shares have been approved by counsel of the Company.

 

 

14.

Disposition of Securities. By accepting the Award, you acknowledge that you have
read and understand the Company’s policy, and are aware of and understand your
obligations under U.S. federal securities laws in respect of trading in the
Company’s securities, and you agree not to use the Company’s “cashless exercise”
program (or any successor program) at any time when you possess material
nonpublic information with respect to the Company or when using the program
would otherwise result in a violation of securities law. The Company will have
the right to recover, or receive reimbursement for, any compensation or profit
realized on the exercise of the Option or by the disposition of Shares received
upon

6

--------------------------------------------------------------------------------




 

 

 

 

exercise of the Option to the extent that the Company has a right of recovery or
reimbursement under applicable securities laws.

 

 

 

15.

Plan Terms Govern. The exercise of the Option, the disposition of any Shares
received upon exercise of the Option, and the treatment of any gain on the
disposition of these Shares are subject to the terms of the Plan and any rules
that the Committee may prescribe. The Plan document, as may be amended from time
to time, is incorporated into this Agreement. Capitalized terms used in this
Agreement have the meaning set forth in the Plan, unless otherwise stated in
this Agreement. In the event of any conflict between the terms of the Plan and
the terms of this Agreement, the Plan will control unless otherwise stated in
this Agreement. By accepting the Award, you acknowledge receipt of the Plan and
the prospectus, as in effect on the date of this Agreement.

 

 

16.

Personal Data.

 

 

 

a.

By entering into this Agreement, and as a condition of the grant of the Option,
you expressly consent to the collection, use, and transfer of personal data as
described in this Section to the full extent permitted by and in full compliance
with applicable law.

 

 

 

 

b.

You understand that your local employer holds, by means of an automated data
file, certain personal information about you, including, but not limited to,
name, home address and telephone number, date of birth, social insurance number,
salary, nationality, job title, any shares or directorships held in the Company,
details of all options or other entitlement to shares awarded, canceled,
exercised, vested, unvested, or outstanding in your favor, for the purpose of
managing and administering the Plan (“Data”).

 

 

 

 

c.

You further understand that part or all of your Data may be also held by the
Company or its Affiliates, pursuant to a transfer made in the past with your
consent, in respect of any previous grant of options or awards, which was made
for the same purposes of managing and administering of previous award/incentive
plans, or for other purposes.

 

 

 

 

d.

You further understand that your local employer will transfer Data to the
Company or its Affiliates among themselves as necessary for the purposes of
implementation, administration, and management of your participation in the
Plan, and that the Company or its Affiliates may transfer data among themselves,
and/or each, in turn, further transfer Data to any third parties assisting the
Company in the implementation, administration, and management of the Plan (“Data
Recipients”).

 

 

 

 

e.

You understand that the Company or its Affiliates, as well as the Data
Recipients, are or may be located in your country of residence or elsewhere,
such as the United States. You authorize the Company or its Affiliates, as well
as the Data Recipients, to receive, possess, use, retain, and transfer Data in
electronic or other form, for the purposes of implementing, administering, and
managing your participation in the Plan, including any transfer of such Data, as
may be required for the administration

7

--------------------------------------------------------------------------------




 

 

 

 

 

of the Plan and/or the subsequent holding of Shares on your behalf, to a broker
or third party with whom the Shares may be deposited.

 

 

 

 

f.

You understand that you may show your opposition to the processing and transfer
of your Data, and, may at any time, review the Data, request that any necessary
amendments be made to it, or withdraw your consent herein in writing by
contacting the Company. You further understand that withdrawing consent may
affect your ability to participate in the Plan.

 

 

 

17.

Discretionary Nature and Acceptance of Award. By accepting this Award, you agree
to be bound by the terms of this Agreement and acknowledge that:

 

 

 

a.

The Company (and not your local employer) is granting your Option. Furthermore,
this Agreement is not derived from any preexisting labor relationship between
you and the Company, but rather from a mercantile relationship.

 

 

 

 

b.

The Company may administer the Plan from outside your country of residence and
United States law will govern all options granted under the Plan.

 

 

 

 

c.

Benefits and rights provided under the Plan are wholly discretionary and,
although provided by the Company, do not constitute regular or periodic
payments.

 

 

 

 

d.

The benefits and rights provided under the Plan are not to be considered part of
your salary or compensation under your employment with your local employer for
purposes of calculating any severance, resignation, redundancy or other end of
service payments, vacation, bonuses, long-term service awards, indemnification,
pension or retirement benefits, or any other payments, benefits or rights of any
kind. You waive any and all rights to compensation or damages as a result of the
termination of employment with your local employer for any reason whatsoever
insofar as those rights result, or may result, from the loss or diminution in
value of such rights under the Plan or your ceasing to have any rights under, or
ceasing to be entitled to any rights under, the Plan as a result of such
termination.

 

 

 

 

e.

The grant of the Option hereunder, and any future grant of an option under the
Plan, is entirely voluntary, and at the complete discretion of the Company.
Neither the grant of the Option nor any future grant by the Company will be
deemed to create any obligation to make any future grants, whether or not such a
reservation is explicitly stated at the time of such a grant. The Company has
the right, at any time and/or on an annual basis, to amend, suspend or terminate
the Plan; provided, however, that no such amendment, suspension, or termination
will adversely affect your rights hereunder.

 

 

 

 

f.

The Plan will not be deemed to constitute, and will not be construed by you to
constitute, part of the terms and conditions of employment. Neither the Company
nor your local employer will incur any liability of any kind to you as a result
of any change or amendment, or any cancellation, of the Plan at any time.

8

--------------------------------------------------------------------------------




 

 

 

 

g.

Participation in the Plan will not be deemed to constitute, and will not be
deemed by you to constitute, an employment or labor relationship of any kind
with the Company.

 

 

 

18.

Limitations. Nothing in this Agreement or the Plan gives you any right to
continue in the employ of the Company or any of its Affiliates or to interfere
in any way with the right of the Company or any Affiliate to terminate your
employment at any time. Payment of Shares is not secured by a trust, insurance
contract or other funding medium, and you do not have any interest in any fund
or specific asset of the Company by reason of the Option. You have no rights as
a shareowner of the Company pursuant to the Option until Shares are actually
delivered you.

 

 

19.

Incorporation of Other Agreements. This Agreement and the Plan constitute the
entire understanding between you and the Company regarding the Option. This
Agreement supersedes any prior agreements, commitments or negotiations
concerning the Option.

 

 

20.

Severability. The invalidity or unenforceability of any provision of this
Agreement will not affect the validity or enforceability of the other provisions
of the Agreement, which will remain in full force and effect. Moreover, if any
provision is found to be excessively broad in duration, scope or covered
activity, the provision will be construed so as to be enforceable to the maximum
extent compatible with applicable law.

 

 

21.

Governing Law. The Plan, this Agreement (including but not limited to Section
11), and all determinations made and actions taken under the Plan or this
Agreement shall be governed by the internal substantive laws, and not the choice
of law rules, of the State of Delaware and construed accordingly, to the extent
not superseded by applicable federal law.

 

 

22.

Acknowledgements. By accepting this Agreement, you agree to the following: (a)
you have carefully read, fully understand and agree to all of the terms and
conditions described in this Agreement, the Plan, the Plan’s prospectus and all
accompanying documentation; and (b) you understand and agree that this
Agreement, the Noncompete Agreement if applicable, and the Plan constitute the
entire understanding between you and the Company regarding the Option, and that
any prior agreements, commitments or negotiations concerning the Option are
replaced and superseded.

 

 

23.

Deadline for Execution. To retain the Option, you understand that you must sign
and return this Agreement and, if applicable, the separate Noncompete Agreement,
on or before [DUE DATE] in the form presented to you by the Company. If you do
not sign and return both documents by [DUE DATE], the Option shall be cancelled
and you shall receive no benefit from this Agreement. The executed Agreement
must be returned to Honeywell International Inc., Executive Compensation/AB-1D,
101 Columbia Road, Morristown, NJ 07962. The executed Noncompete Agreement must
be returned to [ADDRESS].

9

--------------------------------------------------------------------------------




 

 

 

 

I Accept:

 

 

 

 

 

--------------------------------------------------------------------------------

 

Signature

               Date

10

--------------------------------------------------------------------------------